Teresa B. Clemmer (AK Bar No. 0111059)
Peter H. Van Tuyn (AK Bar No. 8911086)
Karen E. Schmidt (AK Bar No. 1211113)
BESSENYEY & VAN TUYN, LLC
310 K Street, Suite 200
Anchorage, AK 99501
Phone: 907-278-2000
teresa@bvt-law.com
peter@bvt-law.com
karen@bvt-law.com

Counsel for Plaintiffs Alatna Village Council, Allakaket Tribal Council, Evansville Tribal
Council, Huslia Tribal Council, Tanana Tribal Council, and Tanana Chiefs Conference

Nancy S. Wainwright (AK Bar No. 8711071)
WAINWRIGHT LEGAL SERVICES, LLC
2459 Sprucewood Street
Anchorage, AK 99508
Phone: 907-205-1975
nsw@alaskan.com

Counsel for Plaintiff Native Village of Kobuk Traditional Council


                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

 ALATNA VILLAGE COUNCIL, et al.,

                       Plaintiffs,
 v.
                                                        Case No. 3:20-cv-00253-SLG
 CHAD PADGETT, in his official capacity,
 et al.,

                       Defendants.


      PLAINTIFFS’ NOTICE OF FILING OF FIRST AMENDED COMPLAINT
              FOR DECLARATORY AND INJUNCTIVE RELIEF


PLAINTIFFS’ NOTICE OF FILING OF FIRST AMENDED COMPLAINT FOR
DECLARATORY AND INJUNCTIVE RELIEF
Alatna Village Council v. Padgett, Case No. 3:20-cv-00253-SLG                                1


         Case 3:20-cv-00253-SLG Document 12 Filed 01/04/21 Page 1 of 3
       Plaintiffs are filing concurrently with this Notice a First Amended Complaint for

Declaratory and Injunctive Relief as a matter of course pursuant to Fed. R. Civ. P.

15(a)(1)(B). This filing is being made less than 21 days from the service of Defendants’

Answer on December 18, 2020 (ECF 8), as specified in the rule. The purpose of this

amendment is to withdraw the Native Village of Kobuk Traditional Council from this

litigation. The Native Village of Kobuk Traditional Council has been represented by

separate counsel, and its withdrawal will not affect the participation or representation of

the remaining plaintiffs. This amendment does not include any substantive changes to

the allegations, claims, or requests for relief in the original complaint (ECF 1).


DATED: January 4, 2021              Respectfully submitted,

                                    BESSENYEY & VAN TUYN, LLC
                                    By:    s/ Teresa B. Clemmer
                                           Teresa B. Clemmer (AK Bar No. 0111059)
                                           Peter H. Van Tuyn (AK Bar No. 8911086)
                                           Karen E. Schmidt (AK Bar No. 1211113)
                                           Counsel for Plaintiffs Alatna Village Council,
                                           Allakaket Tribal Council, Evansville Tribal
                                           Council, Huslia Tribal Council, Tanana Tribal
                                           Council, and Tanana Chiefs Conference


                                    WAINWRIGHT LEGAL SERVICES, LLC
                                    By:    s/ Nancy S. Wainwright
                                           Nancy S. Wainwright (AK Bar No. 8711071)
                                           Counsel for Plaintiff Native Village of Kobuk
                                           Traditional Council


PLAINTIFFS’ NOTICE OF FILING OF FIRST AMENDED COMPLAINT FOR
DECLARATORY AND INJUNCTIVE RELIEF
Alatna Village Council v. Padgett, Case No. 3:20-cv-00253-SLG                                 2


         Case 3:20-cv-00253-SLG Document 12 Filed 01/04/21 Page 2 of 3
                            CERTIFICATE OF SERVICE

      I hereby certify that, on January 4, 2021, I caused copies of the following:

              PLAINTIFFS’ NOTICE OF FILING OF FIRST AMENDED
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE
              RELIEF

              and

              FIRST AMENDED COMPLAINT FOR DECLARATORY
              AND INJUNCTIVE RELIEF

to be filed with the Court and served by electronic means on all counsel of record through

the Court’s CM/ECF system.

       Since the attached document is over 25 pages, a Chambers Copy is being

submitted to the Court via First Class Mail pursuant to Local Civil Rule 5.4.



                                           /s/ Teresa B. Clemmer
                                             Teresa B. Clemmer




PLAINTIFFS’ NOTICE OF FILING OF FIRST AMENDED COMPLAINT FOR
DECLARATORY AND INJUNCTIVE RELIEF
Alatna Village Council v. Padgett, Case No. 3:20-cv-00253-SLG                            3


         Case 3:20-cv-00253-SLG Document 12 Filed 01/04/21 Page 3 of 3
